Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4934 Filed 09/03/21 Page 1 of 50




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RICKEY WHITE,

      Petitioner,                                  Case No. 18-cv-13691
                                                   Hon. Matthew F. Leitman
v.

RANDEE REWERTS,

     Respondent.
__________________________________________________________________/

     OPINION AND ORDER (1) DENYING PETITION FOR A WRIT OF
          HABEAS CORPUS (ECF No. 1) AND (2) GRANTING A
                CERTIFICATE OF APPEALABILITY

      Petitioner Rickey White is a state prisoner in the custody of the Michigan

Department of Corrections. In 2012, White pleaded guilty to, and was convicted of,

two counts of obtaining money by false pretenses with intent to defraud involving

$1,000 or more but less than $20,000 in violation of Mich. Comp. Laws § 750.218(4)

and one count of conducting a criminal enterprise in violation of Mich. Comp. Laws

§ 750.159i(1). The state trial court sentenced White as a habitual offender (fourth

offense), see Mich. Comp. Laws § 769.12, to concurrent prison terms of 280 months

to 40 years for the criminal-enterprise conviction and 3 months to 30 years each for

the false-pretenses convictions.

      White has now filed a petition for a writ of habeas corpus in this Court. (See

Pet., ECF No, 1.) White seeks relief from his convictions on the ground that he


                                         1
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4935 Filed 09/03/21 Page 2 of 50




received ineffective assistance of counsel. (See id.) For the reasons explained below,

given the narrow scope of review under the Antiterrorism and Effective Death

Penalty Act of 1996, codified at 28 U.S.C. § 2254(d) (“AEDPA”), the Court is

constrained to DENY White’s petition. However, the Court will GRANT White a

certificate of appealability.

                                          I

                                          A

      In or around 2011, the Michigan Attorney General’s Office (the “AG”) began

investigating White and his company, Braunstein & Associates (“BA”). See People

v. White, 862 N.W.2d 1, 2 (Mich. App. 2014). BA was a company that purported to

help homeowners facing foreclosure on their mortgages by working with lenders to

obtain favorable loan modifications. See id. The AG came to believe that BA not a

legitimate business but was, instead, a vehicle through which White defrauded

unsuspecting homeowners. More specifically, the AG concluded that White induced

homeowners to pay an upfront fee by, among other things, falsely “promis[ing] a

full money-back guarantee” and falsely “represent[ting] that there were attorneys on

staff to review and assist in preparing loan modification proposals to banks.” Id. The

AG discovered that BA “employed no attorneys, and modification proposals were

either incomplete or never submitted to the banks.” Id.




                                          2
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4936 Filed 09/03/21 Page 3 of 50




      After the AG concluded that White and BA had committed criminal acts (and

before any charges were filed against White), the AG began negotiating a possible

agreement with White’s attorney, Harold Fried. (See Ltr. From Harold Fried, ECF

No. 1-3.) Those negotiations lasted “nearly a year.” White, 862 N.W.2d at 2. At the

conclusion of the negotiations (and still before any charges were filed), the AG and

White agreed that White “would pay $2,000 a week in restitution.” Id. “Pursuant to

this agreement, [White] paid approximately $10,000 in restitution.” Id. However,

“White then stopped making the required payments,” and on July 13, 2012, the AG

charged him and BA in the Oakland County Circuit Court. Id. White was charged

with “one count of operating a criminal enterprise and two counts of false pretenses

involving $1,000 or more but less than $20,000.” Id.

                                           B

      On July 26, 2012, just thirteen days after the AG filed the charges against

White and BA, White appeared in the Oakland County Circuit for a plea hearing.

But he was no longer represented by Harold Fried. Instead, an attorney named

Richard Morgan appeared on behalf of White and BA and substituted into the case

as counsel for both. (See 7/26/2012 Tr. at 4, ECF No. 5-2, PageID.953.) Morgan

explained to the court that he had “just gotten involved in this case in the last day or

so” (id. at PageID.956), but he did not ask for an adjournment in order to get himself

up to speed with the facts and proceedings.



                                           3
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4937 Filed 09/03/21 Page 4 of 50




      Morgan opened the plea hearing by asking the court to provide what is known

as a “Cobbs evaluation.” (See id. at 4-10, PageID.953-959.) A Cobbs evaluation is

a process that grew out of the Michigan Supreme Court’s decision in People v.

Cobbs, 505 N.W.2d 208 (1993). That decision authorized trial judges “to participate

in [pre-plea] sentencing discussions at the request of a party but not on the judge’s

own initiative.” White, 862 N.W.2d at 5. Under Cobbs, where a defendant requests

a pre-plea sentencing assessment, the judge “may state on the record the length of

sentence that, on the basis of the information then available to the judge, appears to

be appropriate for the charged offense.” Id. (quoting Cobbs, 505 N.W.2d at 212).

Cobbs further provides that “a defendant who pleads guilty or nolo contendere in

reliance upon a judge’s preliminary evaluation with regard to an appropriate

sentence has an absolute right to withdraw the plea if the judge later determines that

the sentence must exceed the preliminary evaluation.” Cobbs, 505 N.W.2d at 212.

      Morgan asked the court to adopt a Cobbs evaluation that had three

components. First, the court would agree to sentence White at the low end of the

sentencing guidelines range (which the parties had calculated as 78 months to 260

months). (7/26/2012 Tr. at 5, ECF No. 5-2, PageID.954.) Second, the court would

schedule White’s sentencing hearing for a date no sooner than 60 days after White

entered his plea in order to give White time to gather $20,000 in restitution. (See id.

at 7-8, PageID.956-957.) Finally, if White came up with $20,000 in restitution in 60



                                          4
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4938 Filed 09/03/21 Page 5 of 50




days, the court would delay the final sentencing for another eleven months in order

to give White time to collect additional funds to be paid towards restitution. (See id.)

      The AG objected to a sentence at the bottom of the guidelines but did not

object to scheduling the sentencing hearing 60 days out. (See id. at 6-10,

PageID.955-59.) The AG also told the court that White’s wife also could have faced

felony charges (apparently related to BA) but that the proposal Morgan described

would “resolve those charges, at least at a misdemeanor level” (Id. at 9, PageID.958).

      After hearing from counsel, the trial court offered the following Cobbs

evaluation:

              I will make the following representation pursuant to
              People v Cobbs, if he were to plead today he would not be
              sentenced for a period in approximately 60 days. If, with
              -- at the time of sentencing he paid $20,000.00, then I
              would allow him to have a delayed sentence for another
              90 days. If he pays another $20,000.00, then I’d continue
              it for the maximum of 11 months.

              And, assuming he meets all those conditions, any sentence
              would not exceed the bottom one-third of the guideline
              range. Bottom third of the guideline range is you’d take --
              because of the way that these guidelines work because
              they’re so high, is you take the high end of the guidelines,
              subtract the low end of the guidelines, take that difference,
              divide that by three, take that and add it back to the
              minimum. Okay? That’s how it works.

(Id. at 11, PageID.960.)

      The court then explained that if White came “up with a ton of money [in

restitution] then I’ll certainly consider that at sentencing.” (Id. at 13, PageID.962.)

                                           5
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4939 Filed 09/03/21 Page 6 of 50




But the court added that if White failed to make one of the scheduled payments, then

“we just go to immediate sentencing.” (Id.)

                                         C

      After White heard the Cobbs evaluation, he decided to plead guilty, and the

court proceeded to conduct a plea colloquy with White. At the beginning of the

colloquy, the court clerk placed White under oath. (See id.)

      The court first asked White whether he “could hear and understand Morgan”

and whether White was “satisfied with [Morgan’s] advice.” (Id. at 14, PageID.963.)

White answered: “Yes.” (Id.)

      The court then explained its Cobbs evaluation in detail to White and asked if

White understood it. (See id. 17-18, PageID.966-967.) White indicated that he did

understand the evaluation. (See id. at 18, PageID.967.)

      The court next advised White of his constitutional rights and confirmed that

White wished to waive those rights. (See id. at 19-21, PageID.968-970.)

      The court then turned to the issue of whether White had been pressured to

enter his plea and whether White’s choice to plead guilty was his own:

             THE COURT: Has anyone threatened you or placed you
             under pressure to make you plead guilty, or promised you
             anything not disclosed pursuant to the answers already
             given?

             MR. WHITE: No, your Honor.

             THE COURT: Is it your own choice to plead guilty?

                                         6
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4940 Filed 09/03/21 Page 7 of 50




            MR. WHITE: Yes, Sir.

(Id., PageID.970-971). White then provided the following factual basis to support

his plea:

            MR. MORGAN: Mr. White, is it true that you held
            yourself out as a mortgage modification company?

            MR. WHITE:      Yes, sir.

            MR. MORGAN: And as a mod – as a mortgage
            modification company you indicated that you had lawyers
            on staff?

            MR. WHITE: Yes.

            MR. MORGAN: That was untrue?

            MR. WHITE: Yes, it was untrue.

            MR. MORGAN: Is it also true that you guaranteed the
            modification if, in fact, it didn’t succeed you’d give money
            back?

            MR. WHITE: Yes.

            MR. MORGAN: I hope that’s satisfactory, Judge.

            THE COURT: People, are you satisfied.

            MR. MORGAN: And I got one more. And did – and did
            you do that with more than two people?

            MR. WHITE: Yes, sir.

            MR. MORGAN: Thank you.

            THE COURT: People?



                                         7
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4941 Filed 09/03/21 Page 8 of 50




            MR. TETER: Did you do a dollar amount?

            MR. MORGAN: No, I didn’t do a dollar amount.

            MR. TETER: Okay, we need a dollar amount.

            THE COURT: Do you want to voir dire, or?

            MR. TETER: Sure.

            Mr. White, is it true that on at least two of those occasions,
            one with Janice and Mark Leighty (ph) and also the second
            one with Penny Richards, that you took over a thousand
            dollars by false pretenses? That was specifically with the
            intent to defraud each of those individuals on separate
            dates on separate counts?

            MR. WHITE: Yes.

            MR. TETER: Both on behalf of yourself and on behalf of

            the company?

            MR. WHITE: Yes.

            MR. TETER: And that all of that took place in Oakland

            County?

            MR. WHITE: Yes.

            MR. TETER: Between the dates of December, 2009 and

            May, 2011?

            MR. WHITE: Yes.

            THE COURT: Both between yourself and the company?

            MR. WHITE: Yes.

                                          8
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4942 Filed 09/03/21 Page 9 of 50




            THE COURT: Were – were the prospective clients of the
            company told that there were attorneys on staff to review
            the files to pre-qualify the homeowner for a mortgage loan
            modification to assist in preparing and presenting the
            modification proposal to the bank, but the company had
            no attorneys on staff and the modifications were either
            incomplete or never submitted, and that over 60
            homeowners lost over a hundred thousand dollars pursuant
            to that criminal enterprise?

            MR. WHITE: Yes.

            THE COURT: Defense counsel, you satisfied with the
            factual basis?

            MR. MORGAN: Satisfied.

            THE COURT: People?

            MR. TETER: Yes, your Honor, with one clarification. In
            addition to ex -- or excuse me, Braunstein and Associates
            you also operated Expert Financial in Wayne County, is
            that right?

            MR. WHITE: Yes, Sir.

            MR. TETER: That was the same type of business engaged
            in the same type of activity?

            MR. WHITE: Yes, Sir.

            MR. TETER: And that had over 300 clients, is that right,
            and the total amount that you took in was over seven
            hundred thousand?

            MR. WHITE: Yes.

            MR. TETER: Your Honor, for the continuing criminal
            enterprise you can use counts both outside and inside



                                        9
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4943 Filed 09/03/21 Page 10 of 50




              Oakland County, we believe there’s been a sufficient
              factual basis.

              THE COURT: Defense counsel?

              MR. MORGAN: Satisfied.

 (Id., PageID.973-974).

       After addressing the factual basis, the court returned to the issue of whether

 there were any agreements between the parties that had not been made part of the

 record. The AG explained that there was an agreement related to White’s wife.

 Under that agreement, if White pleaded guilty, then his wife would not be charged

 with any felony offenses related to BA. (See id. at 27, PageID.976.) Instead, she

 would face only “misdemeanor charitable trust violations.” (Id.) In addition, the

 parties agreed that White would not face any additional charges arising from his

 conduct in Wayne County and/or his conduct with another entity called Expert

 Financial. (See id.) The court then confirmed with White that he understood and

 accepted that agreement as explained by the AG. (See id.)

       The court next again confirmed with White that there were no other promises

 or threats made to White:

              THE COURT: Are there any other promises, threats, or
              inducements that have not been placed on the Record to
              make you plead guilty today?

              MR. WHITE: No, Sir.

 (Id. at 28, PageID.977.)

                                         10
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4944 Filed 09/03/21 Page 11 of 50




       Finally, the court confirmed with both counsel that there were no other threats

 or inducements made to White:

              THE COURT: Are either the People or defense counsel
              aware of any other promises, threats, or inducements other
              than those already disclosed on the Record in order to
              induce the defendant to tender the plea?

              MR. TEETER: No, your Honor.

              MR. MORGAN: None.

 (Id. at 28-29, PageID.977-978.)

       The court then found White’s pleas to be “understanding, voluntarily and

 accurately made,” and the court accepted White’s guilty pleas on behalf of both

 himself and BA. (Id. at 29, PageID.978.)

                                            D

       Sentencing was scheduled for September 27, 2012 – roughly 60 days after

 White entered his plea. When the parties appeared for sentencing, Morgan told the

 court that White did not have the $20,000 in restitution that was to be paid that day

 under the terms of the Cobbs evaluation. (See 9/27/2012 Tr. at 4, ECF No. 5-3,

 PageID.983.) Morgan also told the court that White suspected that he may be having

 a heart attack. (See id.) The court declared White to be in breach of his restitution

 payment obligation under the Cobbs evaluation, revoked his bond, and noted that it

 would adjourn the sentencing so that White’s health condition could be assessed.

 (See id. at 5, PageID.984.)

                                          11
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4945 Filed 09/03/21 Page 12 of 50




                                          E

       The actual sentencing occurred on October 3, 2012. At the sentencing

 hearing, Morgan explained that White had been able to obtain the $20,000 that was

 originally due 60 days after the plea hearing and that those funds would be tendered

 to the court if the court agreed to adhere to its Cobbs evaluation (including the

 provision of that agreement calling for a delay in the sentence). (See 10/3/2012 Tr.,

 at 10, ECF No. 5-4, PageID.997.) The court said that it would not stick to the Cobbs

 evaluation because White failed to pay the $20,000 on the date it was due. (See id.

 at 26-27, PageID.1013-1014.)

       Before announcing sentence, the court quoted from numerous victim impact

 letters. (See id. at 19-24, PageID.1008-1013.) The victims described the substantial

 hardship they experienced as a result of their dealings with White and BA. The court

 ultimately sentenced White to a term of 280 months to 40 years in prison and ordered

 him to pay $283,245.00 in restitution. (See id. at 25-26, PageID.1014-1015.)

                                          F

       Following sentencing, White, through new counsel, moved to withdraw his

 plea. He argued that he should be permitted to withdraw his plea for two reasons:

 (1) the trial court erroneously concluded that his failure to pay $20,000 at the

 originally-scheduled sentencing amounted to non-compliance with the conditions of

 the court’s Cobbs evaluation and (2) he received ineffective assistance of counsel.



                                          12
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4946 Filed 09/03/21 Page 13 of 50




 (See generally 4/24/2013 Tr., ECF No. 5-6.) White also asked the court to hold an

 evidentiary hearing.

       White supported the motion with his own affidavit. In the affidavit, he set

 forth facts supporting his claim that Morgan provided ineffective assistance of

 counsel:

             2.     I was originally represented in this case by attorney
                    Sanford Shulman, through the preliminary
                    examination state of the case.

             3.     When the matter was bound over to Circuit Court, I
                    was referred to attorney Albert Hatchett for a
                    consultation.

             4.     I went to Albert Hatchett’s office on July 24, 2012
                    to meet with him, whereupon he had me meet with
                    attorney Richard H. Morgan, Jr.

             5.     On July 24, 2012, I met with Mr. Morgan for not
                    more than 30 minutes, wherein we discussed only
                    what steps my prior counsel had taken and did not
                    discuss the details of the charges against me.

             6.     I agreed to retain Mr. Morgan on July 24, 2012,
                    meanwhile a Pre-Trial had previously been
                    scheduled for July 26, 2012 by the Court.

             7.     On July 25, Mr. Morgan called me for just a few
                    minutes indicating that he planned to go forward
                    with the July 26 Pre-Trial and inquiring about
                    payment of his fees.

             8.     On July 26, 2012, Mr. Morgan appeared at Court at
                    approximately 1:30pm and said hello to me, then
                    indicated he need to speak to the prosecutor.



                                         13
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4947 Filed 09/03/21 Page 14 of 50




             9.    After a little while, Mr. Morgan came back to me
                   and indicated that I had to take the offer of the
                   prosecutor, namely to plead as charged, or they
                   were going to arrest my wife and my children would
                   be taken away from us.

             10.   Mr. Morgan told me I had 5 minutes to decide.

             11.   Mr. Morgan stated there was nothing else he could
                   do for me.

             12.   I appeared on the record before the Judge at 2:03pm.

             13.   Mr. Morgan met with me for no more than 15 to 20
                   minutes total on the date of the Pre-Trial (July 26,
                   2012).

             14.   Mr. Morgan did not request that I provide him with
                   any documents regarding the case. nor did he
                   inquire with me as to any of the alleged victims or
                   transactions.

             15.   Mr. Morgan never advised me of the elements of the
                   crimes with which I was charged, nor did we discuss
                   any triable issues in the case.

             16.   Mr. Morgan never requested the discovery from Mr.
                   Shulman and based upon information and belief
                   never requested or received discovery from the
                   prosecutor prior to the Plea hearing.

             17.   Mr. Morgan pressured me into taking the plea and
                   never took the time to discuss the case in any detail.

             17.   Mr. Morgan did not ask me about any witnesses for
                   or against me, nor did he talk to any witnesses.

             18.   Mr. Morgan did not request any adjournment of the
                   Pre-Trial, even though he was not formally retained



                                         14
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4948 Filed 09/03/21 Page 15 of 50




                     until the day of the Pre-Trial and was not prepared
                     or knowledgeable about my case.

              19.    Mr. Morgan was not paid any amount by me until
                     my prior attorney sent him the funds on the day of
                     the Pre-Trial (July 26, 2012).

              20.    I do not believe that Mr. Morgan could possibly
                     have known enough about my case to make a plea
                     recommendation on the date of the Pre-Trial.

              21.    I felt very pressured to plead on that date in the face
                     of the threat of losing my children and having my
                     wife charged with felony crimes.

              22.    I believe Mr. Morgan’s representation was wholly
                     inadequate in this case, before, during and after the
                     Plea hearing.

              23.    After the plea hearing, I told Mr. Morgan I wished
                     to withdraw my Plea and he did nothing but
                     discourage me stating that Judge Warren would
                     never do ii and would slap a bond on me so large I’d
                     never get out of jail.

 (White Aff. at ¶¶ 2-23, ECF No. 1-7, PageID.703-705.)

       The court held a hearing on White’s motion to withdraw his plea. During the

 hearing, the court said that it was troubled by what it regarded as the conflict between

 White’s sworn statements during the plea colloquy and the sworn statements in his

 affidavit. The court expressed its concern in an exchange with defense counsel:

              THE COURT:         Well, what’s your response to the
              argument that there’s no prejudice, that there’s no way you
              would have got -- your client would have received a better
              deal in any event?



                                           15
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4949 Filed 09/03/21 Page 16 of 50




             MR. MAYNARD:             Judge, it’s clear in the affidavit
             of Mr. White that the result of the proceeding that day
             would have been different, but for the ineffective
             assistance because he wouldn’t have pled. He only pled
             based on the pressure that was put upon him by Mr.
             Morgan after minutes of having the case in his hand.

             THE COURT:         When I asked in the plea, “Are you --
             you could hear and understand your attorney?” Answer:
             “Yes.” “THE COURT: Are you satisfied with his
             advice?” Answer: “Yes.” [….] “Do you understand the
             plea agreement?” I go through it. He says, “Yes, I
             understand.” And then I asked all the normal advice of
             rights. And I asked: “Do you understand that if this Court
             accepts your plea, you will not have a trial of any kind,
             you’ll be giving up all these rights I’ve previously
             described, and you’ll be giving up any claim that the plea
             was the result of promises and threats that were not
             disclosed to the Court and it was not your choice to plead
             guilty?” And he says, “Yes.”

             So now I’ve got him filing affidavits that say I had undue
             pressure; I was threatened.        There were -- and I asked
             him on the record don’t you understand you’re giving all
             that up; he says, “Yes.” And then I understand -- and then
             I go through, “Is it your choice to plead guilty?” “Yes, sir.”
             Why should -- if I accept what he puts in the affidavits,
             why -- why aren’t I countenancing a fraud on the court?
             Either he’s lying to me on the record or he’s lying -- or
             somebody else is lying to me in the affidavits.

             MR. MAYNARD:              Judge, in addition to that
             information in the affidavits, Mr. White makes it clear that
             he is aware that Mr. Morgan had not conducted any
             inquiry into this case. He received no discovery from
             anybody on a case that involved hundreds of victims,
             thousands of documents. He could not possibly be in a
             position to have offered good advice on this case at that
             time.



                                          16
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4950 Filed 09/03/21 Page 17 of 50




             Between that and the threats of losing his children and the
             threats of his wife being charged.        And, Judge, this
             case was on the record at 2:03. It was scheduled for 1:30.
             That’s a very short period of time for a defendant to make
             a decision that’s going to affect the rest of his life on a case
             this large.

             THE COURT:          You’re very good at distracting from
             the question I asked. The question I asked is, he said on
             the record, under oath, there were no threats, there were no
             promises, it was his choice to make the decision, and he
             was satisfied with the advice of his counsel.

             So if I accept your argument that, despite what he said on
             the record -- I guess I could      we -- the prosecutor could
             charge him with perjury and say he lied; now he’s proven
             it. He’s got this affidavit that says he was under pressure;
             he was threatened, so he lied to you, Judge And then we
             could have a perjury trial. I’m not sure, but why should I
             even -- even give any thought to evaluating the affidavit in
             light of what he said?

             Otherwise, my plea agreement or my -- excuse me, my --
             every plea I take is going to be subjected to second-hand
             affidavits if they don’t like the sentence they receive.

                                          [….]

             MR. MAYNARD: [….] We have to look at the
             circumstances. We have a gentleman that is facing a huge
             amount of time, a huge alleged crime, threats against his
             wife, threats of losing his children –

             THE COURT:           And then he should have spoke up and
             said, you know what, Judge? They’re           telling   me
             they’re going to take away my children if I don’t plead
             today. That’s a threat, and I don’t want to go forward with
             this plea. It’s not my choice.




                                           17
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4951 Filed 09/03/21 Page 18 of 50




              I have defendants all the time that say I’m confused; I
              don’t understand; I want to talk to my counsel.

              MR. MAYNARD: So to

              THE COURT:             What’s the point of going through the
              exercise if it’s -- if it’s a fraud?

 (6/26/2013 Tr. at 4-8, ECF No. 5-7, PageID.1058-1062.)

       The court ultimately issued a written order denying White’s motion to vacate

 his plea. That written order is not in this Court’s record.

                                           G

       After the trial court denied White’s motion to withdraw his plea, White filed

 a Delayed Application for Leave to Appeal with the Michigan Court of Appeals.

 That court granted the application. In his appeal, White argued that the trial court

 made three errors in connection with its denial of his motion to withdraw his plea:

 (1) the court erred when it declined to hold an evidentiary hearing, (2) the court erred

 when it concluded that White had not been denied the effective assistance of counsel,

 and (3) the court erred when it concluded that (a) White had breached the terms of

 the Cobbs evaluation (by failing to make the initial $20,000 payment on time) and

 (b) it (the court) was thus not obligated to adhere to the evaluation.

       The Michigan Court of Appeals rejected these arguments and affirmed

 White’s conviction. The court first concluded that the trial court did not err when it

 declined to hold an evidentiary hearing. The court explained that White was not



                                           18
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4952 Filed 09/03/21 Page 19 of 50




 entitled to such a hearing because the sworn statements that White offered as the

 basis for the evidentiary hearing – i.e., the statements in his affidavit – directly

 contradicted his sworn testimony at the plea hearing:

             In support of his request for an evidentiary hearing,
             defendant provided his own affidavit and affidavits from
             his aunt and uncle. The affidavits essentially state that
             defendant’s counsel pressured defendant into entering a
             plea, that counsel was unprepared, and that counsel did not
             advise defendant of the charges against him or any
             possible defenses. At the time of the plea, however,
             defendant was sworn and testified that he was satisfied
             with the advice given by his counsel. The court also
             specifically explained the charges and the possible
             sentences. Defendant stated that it was his own choice to
             plead guilty and that there were no promises, threats, or
             inducements compelling him to tender the plea. Moreover,
             the fact that defendant had been represented for nearly a
             year by prior counsel during precharge negotiations with
             the Attorney General’s office, and that he had at one time
             begun restitution payments, belies any assertion that he did
             not know the nature of the charges against him or any
             possible defenses. The statements made in defendant’s
             affidavit directly contradict his testimony at the plea
             hearing. The trial court denied defendant’s request for an
             evidentiary hearing because it found that, under the
             circumstances, granting an evidentiary hearing at which
             defendant presumably would provide testimony
             inconsistent with his prior testimony would be against
             public policy. The trial court noted: “After all, the
             Defendant swore under oath to this Court to a certain state
             of affairs, and to now allow him to attack his own sworn
             testimony would allow him to benefit from perjury (either
             at the plea or in his affidavit) as well as to countenance a
             fraud upon the Court.”

             In reaching its conclusion, the trial court relied on this
             Court’s decision in People v. Serr, 73 Mich.App. 19, 25–

                                         19
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4953 Filed 09/03/21 Page 20 of 50




              26, 28, 250 N.W.2d 535 (1976). In that case, the defendant
              sought to withdraw his guilty plea as not knowing and
              voluntary. This Court held that when a plea is entered in
              accordance with the applicable court rules, a trial court is
              barred from considering testimony or affidavits
              inconsistent with statements made during the plea hearing.
              This Court held:

                 It is the opinion of this court that where a defendant
                 has been found guilty by reason of his own
                 statements as to all of the elements required to be
                 inquired into by GCR 1963, 785.7, and his attorney
                 has also confirmed the agreement and the defendant
                 has been sentenced, neither he nor his attorney will
                 be permitted thereafter to offer their own testimony
                 to deny the truth of their statements made to induce
                 the court to act. To do so would be to permit the use
                 of its own process to create what amounts to a fraud
                 upon the court. This is based on public policy
                 designed to protect the judicial process. [Id. at 28,
                 250 N.W.2d 535.]

       We conclude that because defendant’s offer of proof, i.e., his own
       affidavit, is inconsistent with defendant’s own testimony during the
       plea hearing, the trial court did not abuse its discretion when it denied
       defendant’s request for an evidentiary hearing.

 White, 862 N.W.2d at 3-4.

       The court next rejected White’s ineffective assistance of counsel claim for

 similar reasons. White based that claim in large part upon statements in his affidavit,

 and the court held that White could not use those statements to establish that his

 counsel was ineffective because the statements conflicted with his sworn testimony

 during the plea colloquy:




                                           20
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4954 Filed 09/03/21 Page 21 of 50




             Defendant next argues that he should have been permitted
             to withdraw his guilty plea because he was denied the
             effective assistance of counsel. Defendant argues that his
             trial counsel failed to explain the nature of the charges and
             possible defenses, and that he pressured defendant into
             accepting the plea. We disagree that defendant was denied
             the effective assistance of counsel.

             When ineffective assistance of counsel is claimed in the
             context of a guilty plea, the relevant inquiry is whether the
             defendant tendered the plea voluntarily and
             understandingly. People v. Armisted, 295 Mich.App. 32,
             48, 811 N.W.2d 47 (2011). Guilty pleas have been deemed
             involuntary or unknowing when defense counsel failed to
             explain adequately the nature of the charges. People v.
             Corteway, 212 Mich.App. 442, 445, 538 N.W.2d 60
             (1995). Guilty pleas have also been found to be
             involuntary when counsel failed to explain possible
             defenses to the charges. People v. Fonville, 291
             Mich.App. 363, 394, 804 N.W.2d 878 (2011). Under those
             circumstances, the effective assistance of counsel has been
             denied because the defendant has been deprived of the
             ability to make an intelligent and informed decision
             regarding the available options. Corteway, 212 Mich.App.
             at 445, 538 N.W.2d 60.

             Defendant testified at the plea proceeding that he fully
             understood the plea and the sentencing evaluation, that he
             was satisfied with his legal advice, and that he was not
             under any pressure to tender the guilty plea. Defendant’s
             contradictory affidavit is insufficient to contradict his
             sworn testimony in open court. Armisted, 295 Mich.App.
             at 49, 811 N.W.2d 47. The record below indicates that
             defendant knowingly and voluntarily accepted the plea
             agreement.

 Id. at 4-5 (emphasis added).




                                          21
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4955 Filed 09/03/21 Page 22 of 50




       The court also concluded that White’s ineffective assistance counsel claim

 failed for the additional and independent reason that White failed to show that he

 had a viable defense to the charges against him:

              Further, defendant has not established that he had a viable
              defense of which his counsel failed to advise him.
              Defendant devotes a great deal of his brief on appeal to
              explaining that he operated a legitimate business that
              processed loan modification applications under the Home
              Affordable Modification Program. Defendant represents
              that the banks and other lenders as a whole did not live up
              to their obligations under the program. Thus, apparently,
              the defense that defendant was deprived of asserting was
              that struggling homeowners suffered financial losses
              simply because the financial institutions set up roadblocks
              for individuals seeking relief under the program. We
              conclude that defendant has not articulated a viable
              defense. The defense he sets forth does not even address
              the charges that defendant misrepresented to his customers
              that he had attorneys on staff to prepare and present
              modification proposals. This defense further does not
              address the charge that the applications were incomplete
              or, indeed, never even submitted to the program.
              Considering this, defendant has not established that his
              plea was unknowing and involuntary because his counsel
              failed to advise him of a viable defense.

 Id.

       Finally, the court held that the trial court did not err when it concluded that

 White breached the terms of the Cobbs evaluation by failing to timely make the

 initial $20,000 restitution payment. Based upon its review of the plea transcript, the

 court concluded that “the timely making of the initial $20,000 restitution payment

 was   a   specific   precondition   of   being     sentenced   in   accordance   with

                                          22
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4956 Filed 09/03/21 Page 23 of 50




 the Cobbs evaluation.” Id. at 6. And the court ruled that “[b]ecause defendant failed

 to comply with a precondition, the trial court was not bound by the preliminary

 sentence evaluation, and defendant was not entitled to an opportunity to withdraw

 his plea.” Id.

        White thereafter filed an Application for Leave to Appeal in the Michigan

 Supreme Court. That court denied the application because it was not persuaded that

 the questions presented should be reviewed. See People v. White, 862 N.W.2d 226

 (Mich. 2015); reconsideration den., 869 N.W.2d 576 (Mich. 2015).

                                          H

        In October of 2016, White, through new counsel, returned to the state trial

 court and filed a motion for relief from judgment under Michigan Court Rule 6.502.

 (See Mot. for Relief from Judgment, ECF No. 5-9.) White asserted five claims in

 that motion, and he requested an evidentiary hearing. Two of those claims are

 relevant to the habeas claims now before this Court.

        First, White claimed that he received ineffective assistance of counsel in

 connection with his decision to plead guilty, and he contended that because he

 received deficient representation his plea “could not be considered knowing and

 voluntary.” (Id., PageID.1113.) More specifically, he argued that his plea was

 invalid because Morgan failed to investigate the case and failed to advise him

 (White) that he had a viable defense to the charges against him. (Id.) In support of



                                          23
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4957 Filed 09/03/21 Page 24 of 50




 this ineffective assistance claim, White relied upon, among other things, the same

 affidavit he had submitted in support of his earlier motion to withdraw his plea based

 upon ineffective assistance of counsel. (See id.) White explained the basis of his

 claim that Morgan’s deficient representation rendered his plea invalid as follows:

              Michigan courts have also long stressed the importance
              of a knowing and voluntary plea. People v Pickens, 446
              Mich 298,521 NW2d 797 (1994). Only when the
              defendant understands the consequences of the plea can
              the plea be considered voluntary. Brady, 397 US 742;
              People v Armisted, 295 Mich App 32, 48; 81I NW2d 47
              (201 I). Guilty pleas have also been found to be
              involuntary when counsel failed to explain possible
              defenses to the charges. People v Fonville, 291 Mich
              App 363, 394; 804 NW2d 878 (2011). Under those
              circumstances, the effective assistance of counsel has
              been denied because the defendant has been deprived of
              the ability to make an intelligent and informed decision
              regarding the available options. People v Corteway, 212
              Mich App 442, 445; 538 NW2d 60 (1995). This is
              precisely what occurred in this case.

              Mr. White asserts that his plea was unknowing and
              involuntary where counsel was retained only days
              before he pled, spent only 30 minutes with Mr. White
              prior to the pre-trial conference where Mr. White pled
              guilty to all charges, did no investigation, never
              articulated the valid defenses available, did not request
              discovery material, never reviewed the case materials
              in Appellant’s possession, and pressured Mr. White into
              accepting a plea deal offered minutes before the court
              ultimately accepted the plea (See affidavit of Rickey
              White, Appendix E; see also affidavits of Regina and
              Willie Cross, Appendix F).

              Indeed, Mr. White only accepted this plea because
              defense counsel explained that the prosecutor

                                          24
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4958 Filed 09/03/21 Page 25 of 50




              threatened to arrest and charge his wife and take away
              his children if he did not. Under these circumstances,
              the plea cannot be considered knowing and voluntary.

 (Id., PageID.1112-1113.)

       White said that he could show prejudice from Morgan’s deficient performance

 in two ways. He said that he was entitled to a presumption of prejudice under United

 States v. Cronic, 466 U.S. 648 (1984), because Morgan’s alleged total failure to

 investigate the case amounted to the constructive denial of counsel during the plea-

 bargaining process. (Id., PageID.1113-1115.) He then contended in the alternative

 that he could show actual prejudice because Morgan failed to discover and present

 a viable defense to the charges. In support of his claim that he had a viable defense,

 White submitted business records that, he claimed, demonstrated that BA had, in

 fact, performed substantial work on behalf of its clients in a good faith effort to

 obtain loan modifications for them. (See Exs. To Mot. for Relief from Judgment,

 ECF No. 5-9, PageID.1155-1769.)

       Second, White claimed that his counsel on direct appeal was ineffective for

 failing to raise the ineffective assistance of counsel claim presented in his motion for

 relief from judgment. (See Mot. for Relief from Judgment, ECF No. 5-9,

 PageID.1144.)




                                           25
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4959 Filed 09/03/21 Page 26 of 50




                                            I

       The state trial court denied White’s motion for relief from judgment in an

 Opinion and Order dated January 18, 2017. (See St. Ct. Op. and Order, ECF No. 1-

 11.) The court rejected White’s ineffective assistance claim for two reasons. First,

 the court held that Michigan Court Rule 6.508(D)(2) barred relief on the claim

 because the claim had been “raised and decided [against White] on appeal.” (Id.,

 PageID.760.) The court then rejected White’s contention that the claim somehow

 differed from the one presented earlier to the Michigan Court of Appeals. (See id.)

 Second, the court held that even if the claim was not barred by Mich. Ct. Rule

 6.508(D)(2), it would fail on the merits because the factual bases for the claim – i.e.,

 the statements in White’s affidavit that Morgan did not investigate the case and that

 he (White) was pressured into pleading guilty – were “directly contrary to [White’s]

 testimony under oath at his plea that he was satisfied with counsel’s advice, entered

 the plea freely, [and] was not under undisclosed pressure or threats to plea[d].” (Id.,

 PageID.761.) The court added that the claim would also fail because White failed

 to show that he had a viable defense to the charges against him. (See id., PageID.761-

 764.) The court explained that even if White had done some legitimate work on his

 clients’ files as White claimed, he was still guilty because his convictions were

 nonetheless “based on two false pretenses, i.e., (1) that he had lawyers on staff; and




                                           26
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4960 Filed 09/03/21 Page 27 of 50




 (2) that he guaranteed the mortgage modification and would return the money if

 unsuccessful….” (Id. PageID.761-762.)

       Finally, the court held that White was not entitled to an evidentiary hearing

 on his ineffective assistance of counsel claim:

              A Ginther hearing is likewise unnecessary. For the reasons
              supra, neither the affidavits from 2013 previously
              submitted to this Court and on direct appeal but rejected,
              nor the business logs or any of the other evidence now
              presented, reflect a viable defense to the charges to which
              the Defendant pled, or show that, but for trial counsel’s
              errors, the result would have been different, or that the
              result of the proceedings was fundamentally unfair or
              unreliable, or a defect in the proceedings that renders the
              plea an involuntary one to a degree that would be
              manifestly unjust to allow the convictions to stand.

 (Id., PageID.764.)

       White sought leave to appeal the denial of his motion for relief from judgment,

 but the Michigan Court of Appeals and Michigan Supreme Court both denied leave.

 See People v. White No. 336867 (Mich. Ct. App. May 17, 2017) (denying leave of

 appeal); People v. White, 917 N.W.2d 670 (Mich. 2018) (same).

                                           J

       On November 26, 2018, White, through retained counsel, filed a petition for

 a writ of habeas corpus in this Court. (See Pet., ECF No. 1). In the petition, White

 raised the following claims:

       I.     Petitioner was denied the effective assistance of counsel
              guaranteed by the federal and state constitutions (U.S.

                                          27
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4961 Filed 09/03/21 Page 28 of 50




              Const., Am. VI, Const 1963, Art. 1, § 20) where trial
              counsel failed to investigate the case and properly advise
              petitioner of an obvious and substantial defense rendering
              his plea involuntary.

                 A. Constructive Denial of Counsel Under United
                 States v. Cronic.

                 B. Request for an Evidentiary Hearing.

                 C. Failure to Investigate and Present Mr. White with
                 Viable Defenses.

       II.    Petitioner White was denied the effective assistance of
              counsel guaranteed by the federal and state constitutions
              (U.S. Const., Am. VI; const. 1963, Art. 1, § 20) where his
              direct appeal counsel failed to raise critical issues which
              would have been outcome-determinative on appeal.

       Respondent filed an Answer to the petition (see Ans., ECF No. 4), and White

 filed a reply. (See White Reply, ECF No. 6). The Court thereafter held a hearing on

 the claims in the petition and ordered the parties to file several rounds of

 supplemental briefing. The parties filed the required briefs (see Supp. Brs., ECF

 Nos. 15, 16, 20, 32, 37, 38, 39), and the matter is now ready for decision.

                                          II

       As White acknowledged in his habeas petition, the state courts decided his

 claims on the merits, and the claims are therefore reviewed under the standards




                                          28
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4962 Filed 09/03/21 Page 29 of 50




 established in AEDPA. (See Pet., ECF No. 1, PageID.24-26, 29.1) AEDPA requires

 federal courts to uphold state court adjudications on the merits unless the state court’s

 decision (1) “was contrary to, or involved an unreasonable application of, clearly

 established Federal law, as determined by the Supreme Court of the United States,” or

 (2) “was based on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding.” Id. “The question under AEDPA is not

 whether a federal court believes the state court’s determination was incorrect but

 whether that determination was unreasonable – a substantially higher threshold.”

 Schriro v. Landrigan, 550 U.S. 465, 473 (2007).




 1
   In one of White’s final supplemental briefs, he contended for the first time that the
 state courts did not adjudicate his claims on the merits and that AEDPA thus does
 not apply. (See White Supp. Br., ECF No. 37, PageID.4856.) White says that there
 was no merits determination because the state courts “fail[ed] to consider his
 affidavit and grant him an evidentiary hearing.” (Id., PageID.4856.) But the state
 courts did not “fail to consider” White’s affidavit. On the contrary, as described
 above, they reviewed its content and determined that that content was not sufficient
 to support his claim for relief. Moreover, the fact that a state court did not hold an
 evidentiary hearing does not mean that the court did not issue a decision on the
 merits. See, e.g., Ballenger v. Prelesnik, 709 F.3d 558, 560-62 (6th Cir. 2013)
 (treating state-court rejection of ineffective assistance of counsel claim as a merits
 adjudication even though state court of appeals refused to remand for an evidentiary
 hearing on the claim). Finally, while the trial court initially rejected White’s
 ineffective assistance claim on procedural grounds under Michigan Court Rule
 6.508(D)(2) (see St. Ct. Op. and Order, ECF No. 1-11 PageID.760), the court then
 proceeded to address the claim on the merits. (See id., PageID.761-764.) That
 alternative merits holding is entitled to AEDPA deference. See Brooks v. Bagley,
 513 F.3d 618, 624-25 (6th Cir. 2008) (holding that alternative merits holding is
 entitled to AEDPA deference).

                                            29
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4963 Filed 09/03/21 Page 30 of 50




                                          III

                                           A

       In order to be valid, a guilty plea by a criminal defendant in a state court must

 be “intelligent and voluntary.” Boykin v. Alabama, 395 U.S. 238, 242 (1969). In

 some circumstances, an attorney’s ineffective assistance may render a defendant’s

 plea involuntary and/or unknowing. See Hill v. Lockhart, 474 U.S. 52, 56-57 (1985).

 A defendant who claims that his plea was involuntary and/or unknowing based upon

 his lawyer’s ineffectiveness must satisfy the familiar two-part test from Strickland

 v. Washington, 466 U.S. 668 (1984). See id. at 57-58. More specifically, he must

 show that (1) counsel’s performance was deficient and (2) absent the deficient

 performance, there is a reasonable probability that the defendant “would not have

 pleaded guilty and would have insisted on going to trial.” Id. at 59.

       Here, White argued to the state courts that he received ineffective assistance

 of counsel in connection with his decision to plead guilty and that his guilty plea was

 therefore neither knowing nor voluntary. The state courts rejected this ineffective

 assistance claim because it rested upon statements by White in his post-plea affidavit

 that contradicted his sworn statements to the trial court during his plea colloquy.

 White is not entitled to habeas relief because he has not shown that (1) the state

 courts’ rejection of his ineffective assistance claim involved an unreasonable




                                           30
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4964 Filed 09/03/21 Page 31 of 50




 determination of the facts or (2) the state courts acted contrary to, or unreasonably

 applied, clearly established federal law.

                                             B

       To begin, White has not demonstrated that the state courts’ rejection of his

 ineffective assistance claims rested upon an unreasonable determination of the facts.

 More specifically, he has not shown that the state courts erred when they found that

 the key assertions in his post-plea affidavit are inconsistent with his sworn testimony

 at the plea colloquy. Indeed, White has not even taken issue with that finding by the

 state courts. Under these circumstances, White has not carried his burden to show

 that the state courts unreasonably determined the facts when they found that the

 statements in his affidavit contradicted his plea hearing testimony.

                                             C

       Next, White has not demonstrated that the state courts acted contrary to, or

 unreasonably applied, clearly established federal law when they rejected his

 ineffective assistance claims. In rejecting those claims, the state courts appeared to

 apply a bright-line rule under Michigan law that a criminal defendant may never

 establish that his attorney’s ineffectiveness rendered his plea invalid based upon

 statements in a post-plea affidavit that contradict his sworn statements during his

 plea colloquy. For instance, the Michigan Court of Appeals applied what appears to

 be a per se rule under which a criminal defendant may never establish his attorney’s



                                             31
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4965 Filed 09/03/21 Page 32 of 50




 ineffectiveness through statements in his post-plea affidavit that contradict his plea

 colloquy. See White, 862 N.W.2d at 4 (citing and applying People v. Armisted,

 supra). Likewise, both the Court of Appeals and the trial court applied what appears

 to be a per se rule under which a defendant’s post-plea statements that contradict his

 plea colloquy are never enough to warrant an evidentiary hearing in support of a

 defendant’s attack on the validity of his guilty plea. See id. (applying People v. Serr,

 supra); St. Ct. Op. and Order ECF No. 1-11, PageID.761-764 (same).

       These categorical rules seem to be stricter than the standard applied by the

 United States Court of Appeals for the Sixth Circuit. That court has explained that

 a criminal defendant is ordinarily “bound by” his statements during a properly-

 administered plea-colloquy. Ramos v. Rogers, 170 F.3d 560, 563 (6th Cir. 1999)

 (quoting Baker v. United States, 781 F.2d 85, 90 (6th Cir. 1986)). But that court has

 also concluded that a defendant is not necessarily barred from obtaining relief based

 upon post-plea statements that conflict with the plea colloquy if the defendant

 demonstrates “extraordinary circumstances, or some explanation of why defendant

 did not reveal” the conflicting information during the plea colloquy. Id.

       However, the question under AEDPA is not whether the state courts applied

 a rule that conflicts with Sixth Circuit precedent. Instead, the question is whether

 those courts applied a rule that contravenes “clearly established federal law, as

 determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1).



                                           32
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4966 Filed 09/03/21 Page 33 of 50




 White has not persuaded the Court that such law requires a state court to permit a

 defendant to attack the validity of his plea through statements in a post-plea affidavit

 that contradict the defendant’s sworn statements during his plea colloquy.

                                            1

       White first contends that the Supreme Court’s decision in Blackledge v.

 Allison, 431 U.S. 63 (1977), holds that a state court may not categorically bar a

 defendant from attacking the validity of his plea based upon post-plea assertions that

 contradict his plea colloquy. However, the language from Blackledge on which

 White relies does not constitute “clearly established federal law” under AEDPA.

       The defendant in Blackledge (a man named Allison) pleaded guilty to

 attempted safe robbery in a North Carolina state court. His plea hearing was not

 transcribed. Instead, the state court proceeded as follows:

              the judge in open court read from a printed form 13
              questions, generally concerning the defendant’s
              understanding of the charge, its consequences, and the
              voluntariness of his plea. Allison answered “yes” or “no”
              to each question, and the court clerk transcribed those
              responses on a copy of the form, which Allison signed. So
              far as the record shows, there was no questioning beyond
              this routine; no inquiry was made of either defense counsel
              or prosecutor.

 Id. at 65. Two of the questions on the printed form were relevant to the issues before

 the Supreme Court. Those questions were: “Question No. 8 ‘Do you understand that

 upon your plea of guilty you could be imprisoned for as much as minimum (sic ) of



                                           33
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4967 Filed 09/03/21 Page 34 of 50




 10 years to life?’ to which Allison answered ‘Yes’; and Question No. 11 ‘Has the

 Solicitor, or your lawyer, or any policeman, law officer or anyone else made any

 promises or threat to you to influence you to plead guilty in this case?’ to which

 Allison answered ‘No.’” Id. at 65-66. Three days after Allison pleaded guilty, the

 state court sentenced him to serve 17-21 years in prison.

       Allison later brought a petition for a writ of habeas corpus in federal district

 court. He claimed that “his guilty plea was induced by an unkept promise, and

 therefore was not the free and willing choice of the petitioner, and should be set aside

 by this Court.” Id. at 68. Allison’s habeas petition offered the following facts in

 support of his claim:

              ‘The petitioner was led to believe and did believe, by Mr.
              Pickard (Allison’s attorney), that he Mr. N. Glenn Pickard
              had talked the case over with the Solicitor and the Judge,
              and that if the petitioner would plea(d) guilty, that he
              would only get a 10 year sentence of penal servitude. This
              conversation, where the petitioner was assured that if he
              plea(ded) guilty, he would only get ten years was
              witnessed by another party other than the petitioner and
              counsel.

              ‘The petitioner believing that he was only going to get a
              ten year active sentence, allowed himself to be pled guilty
              to the charge of attempted safe robbery, and was shocked
              by the Court with a 17-21 year sentence.

              ‘The petitioner was promised by his Attorney, who had
              consulted presumably with the Judge and Solicitor, that he
              was only going to get a ten year sentence, and therefore
              because of this unkept bargain, he is entitled to relief in
              this Court.

                                           34
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4968 Filed 09/03/21 Page 35 of 50




              ‘The petitioner is aware of the fact that he was questioned
              by the trial Judge prior to sentencing, but as he thought he
              was only going to get ten years, and had been instructed to
              answer the questions, so that the Court would accept the
              guilty plea, this fact does not preclude him from raising
              this matter especially since he was not given the promised
              sentence by the Court.

              ‘. . . The fact that the Judge, said that he could get more,
              did not affect, the belief of the petitioner, that he was only
              going to get a ten year sentence.’

 Id. at 68-69 (quoting habeas petition).

       The district court summarily dismissed Allison’s petition without holding an

 evidentiary hearing, but the Fourth Circuit reversed. The Fourth Circuit held that

 Allison’s allegations were sufficient to entitle him to an evidentiary hearing on his

 claim. See id. at 70-71. The Supreme Court then granted the warden’s petition for a

 writ of certiorari in order to review whether Allison was entitled to an evidentiary

 hearing in his federal habeas proceedings. See id.

       The Supreme Court held that Allison was entitled to such a hearing and that

 the district court had erred in summarily dismissing his petition based solely upon

 his answers on the plea form. The Supreme Court explained that while a criminal

 defendant’s statements in connection with the entry of a plea in state court constitute

 “a formidable barrier” to relief in later federal collateral proceedings attacking the

 plea, that barrier is not “insurmountable”:




                                           35
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4969 Filed 09/03/21 Page 36 of 50




                 [T]he representations of the defendant, his lawyer, and the
                 prosecutor at such a [plea] hearing, as well as any findings
                 made by the judge accepting the plea, constitute a
                 formidable barrier in any subsequent collateral
                 proceedings. Solemn declarations in open court carry a
                 strong presumption of verity. The subsequent presentation
                 of conclusory allegations unsupported by specifics is
                 subject to summary dismissal, as are contentions that in
                 the face of the record are wholly incredible. Machibroda,
                 supra, 368 U.S. at 495-496, 82 S.Ct., at 514 (s
                 2255); Price v. Johnston, supra, at 334 U.S. 266, 286-
                 287, 68 S.Ct. 1049, 1060-1061, 92 L.Ed. 1356 (s 2243).

                 What [our decisions] indisputably teach, however, is that
                 the barrier of the plea or sentencing proceeding record,
                 although imposing, is not invariably insurmountable. In
                 administering the writ of habeas corpus and its s 2255
                 counterpart, the federal courts cannot fairly adopt a per se
                 rule excluding all possibility that a defendant’s
                 representations at the time his guilty plea was accepted
                 were so much the product of such factors as
                 misunderstanding, duress, or misrepresentation by others
                 as to make the guilty plea a constitutionally inadequate
                 basis for imprisonment.

 Id. at 74-75.

       White highlights the Supreme Court’s prohibition against “per se rule[s]

 excluding all possibility that a defendant’s representations at the time his guilty plea

 was accepted were so much the product of such factors as misunderstanding, duress,

 or misrepresentation by others as to make the guilty plea a constitutionally

 inadequate basis for imprisonment.” White insists that the Michigan Court of

 Appeals and the state trial court acted contrary to that prohibition by applying against




                                             36
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4970 Filed 09/03/21 Page 37 of 50




 him per se rules that prevent a defendant from attacking the validity of his plea

 through statements in an affidavit that contradict his plea colloquy.

       There is some merit to White’s argument. As described above, it does appear

 that the state courts applied against him the type of per se rules of which the Supreme

 Court disapproved in Blackledge.

       The problem for White is that the passage from Blackledge concerning per se

 rules on which he relies is not “clearly established federal law” under AEDPA. A

 Supreme Court ruling amounts to “clearly established federal law” only when it “sets

 forth a rule applicable to state proceedings.” Early v. Packer, 537 U.S. 3, 10 (2003)

 (holding that prior Supreme Court decisions concerning jury instructions did not

 amount to “clearly established federal law” because the decisions concerned only

 instructions in federal criminal trials).2 Blackledge did not do that. As explained

 above, the question before the Supreme Court in Blackledge concerned the

 circumstances under which a federal district court could summarily dismiss a


 2
   The United States Court of Appeals for the Ninth Circuit has similarly explained
 that “[w]hen the Supreme Court does not purport to interpret any provision of the
 Constitution, then ‘[t]hat alone would be enough to defeat a claim that [the]
 application [of the case] to state court proceedings is ‘clearly established.’” Collins
 v. Runnels, 603 F.3d 1127, 1132 (9th Cir. 2010). While this statement may be a bit
 too broad – it would seem, for instance, that a Supreme Court decision holding that
 a United States treaty imposed obligations on a state court could constitute “clearly
 established federal law, as determined by the Supreme Court of the United States,”
 28 U.S.C. § 2254(d)(1) – the statement correctly underscores that a Supreme Court
 decision amounts to “clearly established federal law” for AEDPA purposes only if
 it adopts a rule that is applicable to the states.

                                           37
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4971 Filed 09/03/21 Page 38 of 50




 federal habeas petition without holding an evidentiary hearing. The Supreme Court

 answered that question by providing direction – in the very portion of the Opinion

 on which White relies – to federal courts: “In administering the writ of habeas

 corpus and its s 2255 counterpart, the federal courts cannot fairly adopt a per se rule

 excluding all possibility that a defendant’s representations at the time his guilty plea

 was accepted were so much the product of such factors as misunderstanding, duress,

 or misrepresentation by others as to make the guilty plea a constitutionally

 inadequate basis for imprisonment.” Blackledge, 731 U.S. at 75-76 (emphasis

 added). The Supreme Court in Blackledge did not say (or hold) that any portion of

 its ruling applied to the state courts. Nor did the Supreme Court say that its ruling

 rested upon an interpretation or application of the United States Constitution or on

 some other provision of federal law that may be binding on state courts. Simply put,

 Blackledge decided only a question of federal habeas procedure.3 For that reason,


 3
   Even though the Supreme Court in Blackledge squarely decided only a question of
 federal habeas procedure, there may a reasonable argument that the Constitution
 prohibits states from adopting per se rules that categorically prohibit a defendant
 from attacking the validity of his plea through statements that contradict his plea
 colloquy. Indeed, the Supreme Court said that federal district courts cannot adopt
 per se rules insulating pleas from attacks in federal habeas proceedings because the
 very purpose of those proceedings is to protect “constitutional guarantees.”
 Blackledge, 431 U.S. at 72. Since the adoption of per se rules in federal habeas
 proceedings frustrates the ability of federal courts to sufficiently protect the
 “constitutional guarantees” concerning a valid guilty plea, it may well follow that a
 state court’s adoption of such rules would prevent that court from sufficiently
 protecting those guarantees. This Court does not mean to suggest that state courts
 may, consistent with the Constitution, adopt and apply the type of per se rules

                                           38
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4972 Filed 09/03/21 Page 39 of 50




 the portion of Blackledge on which White relies does not amount to “clearly

 established federal law” under AEDPA, and thus White is not entitled to habeas

 relief on the ground that the state courts here applied against him the type of per se

 rule disapproved by the Supreme Court in Blackledge.4

       White counters that the decision of the United States Court of Appeals for the

 Tenth Circuit in Tovar-Mendoza v. Hatch, 629 F.3d 1261 (10th Cir. 2010), suggests

 that Blackledge may constitute clearly established federal law. White’s reliance on

 Tovar-Mendoza is understandable. As in White’s case, the petitioner in Tovar-



 applied by the Michigan courts in this case. The Court holds only that Blackledge
 does not squarely prevent state courts from doing so.
 4
   Respondent suggested during one of the hearings before the Court that the state
 courts in White’s case did not apply a “per se rule excluding all possibility that a
 defendant’s representations at the time his guilty plea was accepted were so much
 the product of such factors as misunderstanding, duress, or misrepresentation by
 others as to make the guilty plea a constitutionally inadequate basis for
 imprisonment.” Blackledge, 431 U.S. at 74-75. Respondent argued that, instead, the
 state courts merely applied a rule that bars a defendant from establishing the
 invalidity of his plea based solely upon his own sworn post-plea statements that
 contradicted his plea colloquy. According to Respondent, this rule is not
 inconsistent with Blackledge because it leaves open the possibility that a defendant
 could establish the invalidity of the plea through his own statements plus other
 evidence that corroborates those statements. The Court need not (and does not)
 reach this argument. Likewise, the Court need not reach (and does not reach) the
 additional argument made by Respondent that even if Blackledge is “clearly
 established federal law,” it does not entitle White to relief here because the Supreme
 Court in Blackledge recognized that Allison may not have been entitled to an
 evidentiary hearing had the State of North Carolina utilized different plea procedures
 – including procedures now used by Michigan state courts. See Blackledge, 431 U.S.
 at 79 (“Had these commendable procedures been followed in the present case,
 Allison’s petition would have been cast in a very different light.”).

                                          39
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4973 Filed 09/03/21 Page 40 of 50




 Mendoza attacked his plea in state court based upon statements in his own affidavit,

 the state court summarily denied relief on the ground that such statements could not

 overcome his statements in his plea colloquy, and the petitioner then sought habeas

 relief in federal court. When the case reached the Tenth Circuit, that court applied

 “the Blackledge analytical framework” to the petitioner’s claim that the state courts

 erred. Id. at 1271. Moreover, the Tenth Circuit held that the petitioner was entitled

 to habeas relief based upon contentions that could not be reconciled with his

 statements during the plea colloquy. See id.

       But Tovar-Mendoza is distinguishable in one critical respect. The Tenth

 Circuit did “not … apply” the standard set forth in Section 2254(d)(1) – the standard

 under which a habeas petitioner must show that a state court contravened “clearly

 established federal law, as determined by the Supreme Court of the United States.”

 Id. at 1268. Thus, the Tenth Circuit was free to apply “the Blackledge analytical

 framework” irrespective of whether Blackledge amounted to “clearly established

 federal law.” For this reason, the Court declines to read Tovar-Mendoza as holding

 that Blackledge is “clearly established federal law.” Moreover, the Tenth Circuit in

 Tovar-Mendoza recognized, as this Court highlighted above, that the Supreme Court

 in Blackledge “admoni[shed] that federal courts” not apply per se rules insulating

 guilty pleas from collateral attacks. Id. at 1271 (emphasis added).




                                          40
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4974 Filed 09/03/21 Page 41 of 50




          For all of these reasons, the Court concludes that White is not entitled to

 habeas relief on the ground that the state courts acted contrary to, or unreasonably

 applied, Blackledge when they rejected White’s ineffective assistance of counsel

 claim.

                                           2

          White also relies on Lee v. United States, 137 S.Ct. 1958 (2017), but that

 decision does not address the circumstances presented here. In Lee, a defendant who

 pleaded guilty to a federal offense faced deportation as a result of his plea. The

 defendant then moved to withdraw his plea based upon ineffective assistance of

 counsel. He claimed that counsel erroneously advised him that his plea would not

 subject him to deportation. The primary issue before the Supreme Court was

 whether the defendant could establish prejudice as a result of his attorney’s bad

 advice. The government argued that he could not establish prejudice because he had

 no viable defense to the charges against him and thus would have been convicted

 even if he had pleaded not guilty and gone to trial. The Supreme Court rejected that

 argument and held that the defendant could establish prejudice by showing that he

 would not have pleaded guilty if he had known that such a plea would result in his

 deportation. The Supreme Court then held that the defendant had made such a

 showing:




                                           41
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4975 Filed 09/03/21 Page 42 of 50




             Courts should not upset a plea solely because of post
             hoc assertions from a defendant about how he would have
             pleaded but for his attorney’s deficiencies. Judges should
             instead look to contemporaneous evidence to substantiate
             a defendant’s expressed preferences.

             In the unusual circumstances of this case, we conclude that
             Lee has adequately demonstrated a reasonable probability
             that he would have rejected the plea had he known that it
             would lead to mandatory deportation. There is no question
             that “deportation was the determinative issue in Lee’s
             decision whether to accept the plea deal.” Report and
             Recommendation, at 6–7; see also Order, at 14 (noting
             Government did not dispute testimony to this effect). Lee
             asked his attorney repeatedly whether there was any risk
             of deportation from the proceedings, and both Lee and his
             attorney testified at the evidentiary hearing below that Lee
             would have gone to trial if he had known about the
             deportation      consequences.       See      Report     and
             Recommendation, at 12 (noting “the undisputed fact that
             had Lee at all been aware that deportation was possible as
             a result of his guilty plea, he would ... not have pled
             guilty”), adopted in relevant part in Order, at 15.

             Lee demonstrated as much at his plea colloquy: When the
             judge warned him that a conviction “could result in your
             being deported,” and asked “[d]oes that at all affect your
             decision about whether you want to plead guilty or not,”
             Lee answered “Yes, Your Honor.” App. 103. When the
             judge inquired “[h]ow does it affect your decision,” Lee
             responded “I don’t understand,” and turned to his attorney
             for advice. Ibid. Only when Lee’s counsel assured him
             that the judge’s statement was a “standard warning” was
             Lee willing to proceed to plead guilty. Id., at 210.

                                        [….]

             Lee’s claim that he would not have accepted a plea had he
             known it would lead to deportation is backed by
             substantial and uncontroverted evidence. Accordingly we

                                         42
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4976 Filed 09/03/21 Page 43 of 50




              conclude Lee has demonstrated a “reasonable probability
              that, but for [his] counsel’s errors, he would not have
              pleaded guilty and would have insisted on going to
              trial.” Hill, 474 U.S., at 59, 106 S.Ct. 366.

 Lee, 137 S. Ct. at 1967-69.

       Two aspects of this passage from Lee confirm that it does not support White’s

 position here. First, the Supreme Court stressed that in evaluating whether to upset

 a guilty plea based upon alleged ineffective assistance of counsel, a court must look

 beyond a defendant’s post-plea assertions and must carefully examine whether the

 contemporaneous evidence (i.e., the evidence from the time of the plea) supports the

 claim of ineffective assistance of counsel. Here, White’s ineffective assistance claim

 rests largely upon his post-hoc assertions and is not supported by persuasive

 contemporaneous evidence that casts doubt on the validity of the plea. Second (and

 more importantly), in sharp contrast to White’s case, the post-hoc statements on

 which Lee relied to support his ineffective assistance claim could be reconciled with

 his sworn testimony at the plea colloquy. Indeed, the Supreme Court stressed that

 Lee’s plea colloquy “demonstrated” the veracity of his post-plea assertion that his

 decision to plea guilty hinged in large part on his belief that he would not be

 deported. Id. at 1968. Lee does not suggest – or hold – that a defendant may establish

 ineffective assistance of counsel through his own post-plea statements that conflict

 with his sworn testimony at a plea hearing. Simply put, the state courts here did not

 act contrary to, nor did they unreasonably apply, any holding from Lee when they


                                          43
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4977 Filed 09/03/21 Page 44 of 50




 ruled that White could not establish the invalidity of his plea based upon statements

 in his affidavit that contradicted his sworn statements in his plea colloquy.

       In sum, White is not entitled to habeas relief on his ineffective assistance of

 counsel claims because (1) the state courts rejected those claims on the ground that

 they rested upon assertions in his post-plea affidavit that contradicted his plea

 colloquy and (2) White has not shown that in so ruling, the state courts acted contrary

 to, or unreasonably applied, clearly established federal law.

                                           IV

       White next contends that even if he is not yet entitled to habeas relief, he is

 entitled to an evidentiary hearing on his ineffective assistance claims. He says that

 this Court should hold an evidentiary hearing because he “was diligent in his pursuit”

 of such a hearing in the state courts, but those courts declined to hold such a hearing

 and thereby prevented him from developing a record to support his claims. (Pet.,

 ECF No. 1, PageID.37.) The Court concludes that it may not hold an evidentiary

 hearing.

       The Sixth Circuit recently explained the rules governing evidentiary hearings

 in claims governed by AEDPA as follows:

              Section 2254(d) also determines which facts a federal
              court can consider. When assessing whether the state
              court’s decision was “contrary to, or involved an
              unreasonable application of, clearly established Federal
              law,” 28 U.S.C. § 2254(d)(1), the reviewing court “is
              limited to the record that was before the state court that

                                           44
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4978 Filed 09/03/21 Page 45 of 50




             adjudicated the claim on the merits,” Pinholster, 563 U.S.
             at 181, 131 S.Ct. 1388. Because of this, a district court
             cannot use a federal evidentiary hearing to supplement the
             record when assessing a claim under § 2254(d). Keeling v.
             Warden, Lebanon Corr. Inst., 673 F.3d 452, 465 (6th Cir.
             2012). That said, if a review of the state court record shows
             that additional fact-finding was required under clearly
             established federal law or that the state court’s factual
             determination was unreasonable, the requirements of §
             2254(d) are satisfied and the federal court can review the
             underlying claim on its merits. See, e.g., Brumfield v.
             Cain, 576 U.S. 305, 135 S. Ct. 2269, 2276, 192 L.Ed.2d
             356 (2015); Panetti v. Quarterman, 551 U.S. 930, 954,
             127 S.Ct. 2842, 168 L.Ed.2d 662 (2007); Fears v. Bagley,
             462 F. App’x 565, 574 (6th Cir. 2012); see also,
             e.g., Pinholster, 563 U.S. at 205, 131 S.Ct. 1388 (Breyer,
             J., concurring in part and dissenting in part) (“For
             example, if the state-court rejection assumed the habeas
             petitioner’s facts (deciding that, even if those facts were
             true, federal law was not violated), then (after finding the
             state court wrong on a [§ 2254](d) ground) [a federal
             habeas] hearing might be needed to determine whether the
             facts alleged were indeed true.”); cf., e.g., Hurles v. Ryan,
             752 F.3d 768, 790–91 (9th Cir. 2014) (“[W]here a state
             court makes factual findings without an evidentiary
             hearing or other opportunity for the petitioner to present
             evidence, ‘the fact-finding process itself is deficient’ and
             not entitled to deference.” (quoting Taylor v. Maddox, 366
             F.3d 992, 1001 (9th Cir. 2004), abrogated on other
             grounds by Pinholster, 563 U.S. 170, 131 S.Ct.
             1388)); Robinson v. Howes, 663 F.3d 819, 823 n.2 (6th
             Cir. 2011) (noting that a decision would not be “on the
             merits” if the issue were decided without the key records
             establishing the basis for the claim).

             If a habeas petitioner satisfies the heightened requirements
             of § 2254(d), or if the petitioner’s claim was never
             “adjudicated on the merits” by a state court, 28 U.S.C. §
             2254(d), AEDPA deference no longer applies. Instead, the
             petitioner’s claim is reviewed de novo as it would be on

                                          45
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4979 Filed 09/03/21 Page 46 of 50




              direct appeal. Maples v. Stegall, 340 F.3d 433, 436 (6th
              Cir. 2003). The district court would also be free to expand
              the record, provided that the petitioner diligently
              attempted to present those facts in state court (or
              alternatively if she meets AEDPA’s narrow exception for
              evidence of actual innocence). See, e.g., Williams v.
              Taylor, 529 U.S. 420, 431–32, 437, 120 S.Ct. 1479, 146
              L.Ed.2d 435 (2000); Ballinger v. Prelesnik, 709 F.3d 558,
              562 (6th Cir. 2013); see also 28 U.S.C. §
              2254(e)(2); Keeling, 673 F.3d at 465.

 Stermer v. Warren, 959 F.3d 704, 721-22 (6th Cir. 2020).

       As this passage from Stermer makes clear, where a state court decides a claim

 on the merits, a federal district court may hold an evidentiary hearing on the claim

 if the petitioner shows that (1) the state court acted contrary to, or unreasonably

 applied, clearly established federal law, (2) the state court unreasonably determined

 the facts, or (3) clearly established federal law required the state court to make

 additional fact findings.5 For all of the reasons explained above, White has failed to

 make any of these showings. Thus, he is not entitled to an evidentiary hearing.




 5
   As explained above, the Supreme Court's decision in Blackledge addressed
 questions related to when a district court must hold an evidentiary hearing, but that
 portion of Blackledge does not control the question here as to whether this Court
 should conduct an evidentiary hearing concerning White's ineffective assistance of
 counsel claim. As the passage from Stermer above illustrates, AEDPA now governs
 when a district court may hold an evidentiary hearing in connection with a claim that
 a state court adjudicated on the merits. See Bowen v. Blaine, 243 F.Supp.2d 296,
 308 n.7 (E.D. Pa. 2003) (explaining that AEDPA, rather than Blackledge, governs
 whether a district court may conduct an evidentiary hearing on a claim decided on
 the merits by a state court).

                                          46
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4980 Filed 09/03/21 Page 47 of 50




       White counters that he is entitled to an evidentiary hearing because he

 presented “strong factual allegations” to support his claim that Morgan provided

 woefully deficient representation in connection with his plea. (Pet., ECF No. 1,

 PageID.43.) But the bulk of these “strong allegations” appeared in an affidavit that

 contradicted his plea colloquy; the state courts declined to consider the allegations

 for that reason; and (for all of the reasons explained above) that refusal by the state

 courts did not contravene clearly established federal law. Thus, White’s allegations

 do not bring his case within any of the three circumstances identified in Stermer

 under which the Court may hold an evidentiary hearing.

                                            V

       Finally, White claims that he is entitled to habeas relief on the ground that he

 was denied the effective assistance of appellate counsel because appellate counsel

 failed to present on appeal the same arguments that White now presents in his

 petition. (See id., PageID.57.) The Court disagrees.

       In order to prevail on a claim of ineffective assistance of appellant counsel, a

 petitioner “must show that his appellate counsel was (1) objectively unreasonable in

 failing to pursue nonfrivolous issues on appeal, and (2) that the failure was

 prejudicial (i.e., that but for his attorney’s mistake, he would have prevailed on

 appeal).” Keys v. Booker, 798 F.3d 442, 456 (6th Cir. 2015). But because the state

 trial court rejected White’s ineffective assistance claim on the merits (see St. Ct. Op.



                                           47
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4981 Filed 09/03/21 Page 48 of 50




 and Order, ECF No. 1-11, PageID.770-773), White must make an additional

 showing. He must show that it was unreasonable for the trial court to have rejected

 the claim. See Dorsey v. Stephens, 720 F.3d 309, 319 (5th Cir. 2013).

       White has not made the required showings. First, he does not provide an

 analysis of the state court’s rejection of his ineffective assistance of appellate counsel

 claim. Instead, he asserts that “[t]he determination of the state trial court on

 postconviction review [rejecting the claim of ineffective assistance of counsel]

 unreasonably applies clear United States Supreme Court precedent….” (Pet., ECF

 No. 1, PageID.58.) That is not enough.

       Second, White has not shown a reasonable probability that the result of his

 direct appeal would have been different if appellate counsel had made the arguments

 presented in his habeas petition. As explained in detail above, the Michigan Court

 of Appeals rejected White’s ineffective assistance claims and declined to order an

 evidentiary hearing because White’s claims relied upon statements in his affidavit

 that contradicted his plea colloquy. The arguments (from the petition) that White

 says his appellate counsel should have made would not have changed the appellate

 court’s ruling because those arguments do not address the impact of the conflict

 between his affidavit and his plea colloquy. Since the omitted arguments do not

 relate to the basis on which the appellate court ruled against White, there is not a




                                            48
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4982 Filed 09/03/21 Page 49 of 50




 reasonable probability that those arguments would have changed the result of the

 appeal if they had been presented by appellate counsel.

                                           VII

       White may not appeal the Court's decision unless the Court issues a certificate

 of appealability. See 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22. A certificate of

 appealability may issue “only if the applicant has made a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That standard is met when

 “reasonable jurists could debate whether ... the petition should have been resolved

 in a different manner.” Welch v. United States, 136 S. Ct. 1257, 1263 (2016) (quoting

 Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here, reasonable jurists could debate

 the Court's conclusion that White is not entitled to the relief he seeks. Thus, the Court

 will issue White a certificate of appealability.

                                           VIII

       For all of the reasons explained above, IT IS HEREBY ORDERED that:

               White’s petition for a writ of habeas corpus (ECF No. 1) is

                  DENIED; and

               White is GRANTED a Certificate of Appealability with respect to

                  the Court's denial of his petition.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
 Dated: September 3, 2021

                                            49
Case 4:18-cv-13691-MFL-SDD ECF No. 42, PageID.4983 Filed 09/03/21 Page 50 of 50




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on September 3, 2021, by electronic means and/or
 ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        50
